UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
____________________________________

GEORGE ROBINSON,

                   Plaintiff,                           6:18-cv-06135-MAT
         -v-                                                 DECISION AND
                                                ORDER

NANCY A. BERRYHILL,
Acting Commissioner of Social Security,

                  Defendant.
____________________________________

                               INTRODUCTION

     George    Robinson    (“Plaintiff”),      represented     by   counsel,

brings this action pursuant to Title II of the Social Security

Act (“the Act”), seeking review of the final decision of the

Acting   Commissioner     of   Social   Security     (“Defendant”   or   “the

Commissioner”) denying his application for disability insurance

benefits (“DIB”). The Court has jurisdiction over the matter

pursuant to 42 U.S.C. § 1383(c). Presently before the Court are

the parties’ competing motions for judgment on the pleadings

pursuant to Rule 12(c) of the Federal Rules of Civil Procedure.

For the reasons set forth below, Plaintiff’s motion is granted to

the extent that the matter is remanded for further administrative

proceedings and Defendant’s motion is denied.

                          PROCEDURAL BACKGROUND

     On April 27, 2015, Plaintiff protectively filed for DIB,

alleging   disability     beginning     June   10,   2014.   Administrative
Transcript     (“T.”)          66-67.    The      claim       was    initially     denied   on

July 13, 2015, and Plaintiff timely requested a hearing. T. 76-

89. A hearing was conducted via video-conference on November 1,

2016,   in    Falls      Church,        Virginia        by    administrative       law    judge

(“ALJ”) Rosanne M. Dummer. T. 31-64. Plaintiff appeared with his

attorney and testified via video-conference from Rochester, New

York. An impartial vocational expert (“VE”) also testified.

     The ALJ issued an unfavorable decision on February 24, 2017.

T. 10-30. Plaintiff timely appealed the decision to the Appeals

Council (“AC”), which denied Plaintiff’s request for review on

December 15, 2017, making the ALJ’s decision the final decision

of the Commissioner. T. 1-5. Plaintiff then timely commenced this

action.

                                  THE ALJ’S DECISION

     The      ALJ       applied        the     five-step            sequential     evaluation

promulgated        by    the     Commissioner           for    adjudicating        disability

claims.      See    20        C.F.R.     §   404.1520(a).             Initially,    the     ALJ

determined that Plaintiff met the insured status requirements of

the Act through March 31, 2019. T. 15.

     At step one of the sequential evaluation, the ALJ found that

Plaintiff     had       not    engaged       in       substantial      gainful     since    his

alleged onset date. Id.



                                                  2
     At    step    two,    the       ALJ     determined        that    Plaintiff      had    the

“severe”    impairments          of    status-post         June       2014    motor   vehicle

accident,    status-post             June    2015      decompression         L5-S1,   chronic

lumbar spine myofascitis and radiculitis. Id.

     The     ALJ        also     determined            that     Plaintiff’s        medically

determinable impairment of depression did not have more than a

minimal effect on his ability to perform basic work activities,

and therefore was nonsevere. T. 16.

     At step three, the ALJ found that Plaintiff did not have an

impairment or combination of impairments that met or medically

equaled an impairment listed in 20 C.F.R. Part 404, Subpart P,

Appendix    1.     The     ALJ        specifically         considered         Listing       1.04

(Disorder of the Spine) in making this determination. T. 17.

     Before       proceeding          to    step      four,    the     ALJ    assessed      that

Plaintiff had the residual functional capacity (“RFC”) to perform

light   work      as    defined        in    20       C.F.R.    404.1567(b),       with      the

following limitations: can lift/carry twenty pounds occasionally

and ten pounds frequently; sit six of eight hours, one hour at a

time; stand two of eight hours, one hour at a time; walk two of

eight hours, one hour at a time; occasionally reach overhead and

occasionally           operate        food         controls;         occasionally        climb

ramps/stairs,      balance,          stoop,       kneel,      crouch    and    crawl;    avoid

ladders/scaffolds              and         vibrations;         occasionally           tolerate
                                                  3
humidity/wetness        and     extremes         of    heat/cold;       and    frequently

operate a motor vehicle. Id.

     At step four, the ALJ determined that Plaintiff was unable

to perform any of his past relevant work as a cabinet assembler,

turret-lathe        setup     operator      computer,          hospital       housekeeper,

recycler, or packager at Kodak and assembler. T. 25.

     At step five, the ALJ relied on the VE’s testimony to find

that,    taking     into     account       Plaintiff’s          age,    education,    work

experience, and RFC, there are jobs that exist in significant

numbers   in    the    national       economy         that   Plaintiff       can   perform,

including the representative occupations of parking lot cashier,

ticket taker, ticket seller, laminator, table worker, and ampoule

sealer. Id. The ALJ accordingly found that Plaintiff had not been

under a disability, as defined in the Act. T. 26.

                                    SCOPE OF REVIEW

     A    district          court    may     set        aside     the       Commissioner’s

determination that a claimant is not disabled only if the factual

findings are not supported by “substantial evidence” or if the

decision is based on legal error.                     42 U.S.C. § 405(g); see also

Green-Younger v. Barnhart, 335 F.3d 99, 105-06 (2d Cir. 2003).

The district court must accept the Commissioner’s findings of

fact, provided that such findings are supported by “substantial

evidence”      in     the     record.      See        42     U.S.C.     §    405(g)   (the
                                             4
Commissioner’s       findings    “as    to     any    fact,        if     supported     by

substantial      evidence,      shall     be       conclusive”).             “Substantial

evidence means ‘such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.’” Shaw v. Chater, 221

F.3d 126, 131 (2d Cir. 2000) (quotation omitted). The reviewing

court nevertheless must scrutinize the whole record and examine

evidence that supports or detracts from both sides. Tejada v.

Apfel, 167 F.3d 770, 774 (2d Cir. 1998) (citation omitted). “The

deferential standard of review for substantial evidence does not

apply   to     the   Commissioner’s      conclusions          of        law.”    Byam   v.

Barnhart, 336 F.3d 172, 179 (2d Cir. 2003) (citing Townley v.

Heckler, 748 F.2d 109, 112 (2d Cir. 1984)).

                                  DISCUSSION

      Plaintiff contends that remand is warranted because the RFC

finding is not supported by substantial evidence. In particular,

Plaintiff    argues that       the ALJ:      (1)     improperly         relied    on    the

medical opinion of non-examining medical expert Dr. Louis Fuchs;

(2)   failed    to   properly    evaluate      the     opinion          of   Plaintiff’s

treating     primary    care    providers,         family     nurse          practitioner

(“FNP”) Sara Genovese and Dr. Lorinda Parks; and (3) erred at

step five by finding Plaintiff could perform other work which

exceeded the RFC finding.



                                        5
      For the reasons discussed below, the Court concludes that

the ALJ    failed     to    fulfill her        responsibility      to   resolve   the

conflict    between        the   VE’s    testimony     and   the    Dictionary    of

Occupational Titles (“DOT”) at Step Five, thus requiring remand.

I.    The VE’s Interrogatories Response

      On January 23, 2017, VE Jane Beougher, who testified at the

November 1, 2016 hearing, completed interrogatories sent to her

by the ALJ. T. 209-12. In the interrogatories, the ALJ included

the hypothetical which eventually became the ALJ’s RFC finding.1

Notably, the hypothetical included the limitation of occasionally

reaching overhead. T. 209.

      In her response, the VE stated the hypothetical individual

would be unable to perform any of Plaintiff’s past jobs. T. 210.

However, the VE stated Plaintiff would be able to perform other

jobs that exist in the national economy, including parking lot

cashier, ticket taker, ticket seller, laminator, table worker,

and ampoule sealer. T. 201-11. The VE then checked “no” to the

question    of   whether         there   were    any   conflicts        between   the




1

 The hypothetical also assumed that the individual had at least a high school
education. This assumption was inconsistent with Plaintiff’s testimony that he
dropped out of school after completing the eleventh grade. See T. 36. However,
the VE provided several unskilled jobs that Plaintiff would be able to perform,
within the RFC finding. Unskilled jobs do not require a high school education and
accordingly, the error of assuming at least a high school education was harmless.

                                           6
occupational         evidence         she      provided       and     the        occupational

information contained in the DOT. T. 212.

II.    The ALJ’s Step Five Finding Conflicts with the RFC Finding
       that Plaintiff is Limited to Occasional Overhead Reaching

       Plaintiff contends the ALJ erred at step five when she found

Plaintiff      was     capable      of      performing      work     that    exceeded       his

physical limitations. Specifically, Plaintiff argues that it was

error    for    the     ALJ    to     rely      on    the   VE’s     statements,       which

conflicted      with    the    DOT,      and     that   the    ALJ    further       erred   by

failing to resolve that conflict. The Commissioner maintains the

ALJ did not err because restricting Plaintiff’s ability to reach

overhead does not create a conflict with reaching in general. For

the reasons set forth below, the Court finds that a conflict

exists and the ALJ erred at step five by not resolving that

conflict.

       The     DOT    offers     basic          job   descriptions          with    physical

requirements for all the jobs contained within it. All six of the

jobs    the    VE    offered     as      jobs    Plaintiff     would        be    capable    of

performing are included in the DOT, along with their physical

requirements. In particular, the DOT states that the jobs of

ticket seller and laminator both require “constantly” reaching.

See DOT (U.S. Dep’t of Labor 4th ed. Rev. 1991) § 211.467-030,

1991 WL 671853; § 690.685-258, 1991 WL 678561. “Constantly” is


                                                 7
defined as two-thirds or more of the workday. Id. “Reaching” is

defined as “[e]xtending hand(s) and arm(s) in any direction.” See

Department    of    Labor’s   Selected Characteristics            of    Occupations

(“SCO”),   App’x     C   (1993);    Social    Security    Regulations       (“SSR”)

85-15, 1985 WL 56857, at *7 (S.S.A. 1985) (emphasis added). The

DOT states that the jobs of parking lot cashier, ticket taker,

table    worker,     and    ampoule      sealer   all    require       “frequently”

reaching. See DOT § 915.473-010, 1991 WL 687865; § 344.667-010,

1991 WL 672863; § 739.687-182, 1991 WL 680217; § 559.687-014,

1991 WL 683782. “Frequently” is defined as one-third to two-

thirds   of   the    workday.      Id.   As   noted     above,    the    ALJ    found

Plaintiff was capable of reaching overhead only occasionally.

     SSR 00-4p provides that if an ALJ considers the testimony of

a VE, the information provided by the VE “generally should be

consistent    with    the   occupational      information        supplied      by   the

DOT.” S.S.R. 00-4p, 2000 WL 1898704, at *2 (S.S.A. Dec. 4, 2000).

“When there is an apparent unresolved conflict” between the VE’s

testimony and the DOT, the ALJ is responsible for “elicit[ing] a

reasonable explanation for the conflict before relying on the

VE’s [testimony].” Id. Notably, neither the DOT nor the VE’s

testimony “automatically ‘trumps’ when there is a conflict.” Id.

Instead, the ALJ must resolve the conflict by determining if the

VE’s explanation is reasonable and justifies relying on the VE’s
                                          8
testimony instead of the DOT information. Furthermore, the Second

Circuit recently found that in such cases, the ALJ’s duty to

obtain a reasonable explanation from the VE for “any apparent –

even if non-obvious – conflict” between the VE’s testimony and

the DOT is not resolved simply by taking the VE’s word that their

testimony comports with the DOT. Lockwood v. Commissioner of

Social Security         Administration, __F.3d__,     17-2591-cv,     2019   WL

286674, at *4, (2d Cir. 2019) (emphasis in original) (internal

quotation marks and citations omitted). Instead, the SSR 00-4p

“places the onus on the [ALJ] to affirmatively ‘identify’ any

conflicts.” Lockwood, 2019 WL 286674, at *5. “Allowing the [ALJ]

to fulfill this obligation through catch-all questions . . .

would essentially shunt the [ALJ’s] duty to identify, explain and

resolve      apparent     conflicts   onto    the   [VE].”    Id.   (internal

quotation marks omitted). Accordingly, the Second Circuit found

that   the    Ruling     “must   be   read   to   ‘impose    an   independent,

affirmative obligation on the part of the ALJ to undertake a

meaningful investigatory effort to uncover apparent conflicts,

beyond merely asking the [VE] if there is one.’” Id. (quoting

Washington v. Comm’r of Soc. Sec., 906 F.3d 1353, 1364 (11th Cir.

2018)).

       At the hearing, the ALJ asked the VE if her testimony was

consistent with the descriptions in the DOT, to which she replied
                                        9
“yes.” T. 62. In the interrogatories, the VE checked “no” to the

question    of   whether     there       were    any    conflicts       between      the

occupational     evidence         she     provided      and    the      occupational

information contained in the DOT. T. 212. There is no indication

in the record that the ALJ relied upon the DOT job descriptions

after receiving the job titles from the VE. As evidenced by the

now apparent conflict between the VE’s testimony and the DOT,

this error was not harmless. See Spears v. Colvin, No. 15-CV-

6236-FPG, 2016 WL 4973890, at *4 (W.D.N.Y. Sept. 19, 2016) (“ALJ

erred when he failed to identify apparent conflict between the

jobs the VE identified and the information contained in the DOT

and SCO that each position requires frequent reaching in all

directions.”);      Patti    v.    Colvin,      No.    13-CV-1123-JTC,        2015    WL

114046, at *6 (W.D.N.Y. Jan. 8, 2015) (ALJ erred where he failed

to resolve the conflict between plaintiff’s ability to reach

occasionally and the VE’s testimony that plaintiff could perform

jobs that required frequent reaching according to the DOT).

      An ALJ can only find a claimant not disabled at step five if

the ALJ is able to demonstrate there are jobs that “exist in

significant numbers in the national economy” that the claimant

can   perform.   20   C.F.R.      §     404.1560(c)(1).       Relying    on    a   VE’s

testimony    that     is    inconsistent        with    the    claimant’s      actual

capabilities cannot serve as substantial evidence to support the
                                          10
ALJ’s step five finding. See, e.g., Lockwood, 2019 WL 286674, at

*6   (VE’s     testimony        could    not        represent      substantial          evidence

capable of         demonstrating        plaintiff         could       successfully          perform

work    in     the    national     economy          where      that     testimony       possibly

conflicted         with   the    DOT);       Robles       v.     Comm’r      of   Soc.       Sec.,

No. 5:15-CV-1359(GTS) 2016 WL 7048709, at *6 (N.D.N.Y. Dec. 5,

2016) (remanding where VE testimony presented conflict in the

evidence       such    that     “the    Court       [could       not]    determine          whether

substantial evidence support[ed] the ALJ’s step-five findings”).

       The     Commissioner’s          argument       that       there       is   no    conflict

because a limitation in a claimant’s ability to “reach overhead”

does    not     create    a     conflict       with       “reaching”         in   general       is

unpersuasive. Given the SCO’s broad definition of “reaching,” it

is entirely possible the jobs named by the VE would include more

than an “occasional” overhead reaching requirement. However, it

is   not     the     Court’s    duty    to     guess        at    the    specific       reaching

directions each job requires. That duty rests squarely with the

ALJ. It was the ALJ’s duty to elicit an explanation from the VE

in     order    to     clarify     work       requirements              of   “frequent”        and

“constant”         reaching      for    each        job     and       determine        if    those

requirements were compatible with RFC finding. See Lockwood, 2019

WL 286674, at *4; Spears, 2016 WL 4973890, at *5 (“Although this

Court could guess what these occupations require in reality, it
                                               11
is the ALJ’s duty to elicit an explanation from the VE as to

whether    these   occupations    actually    require    frequent   overhead

reaching.”).

      Although the ALJ failed to clarify the basis of the VE’s

responses that Plaintiff was capable of performing jobs that

required either “frequent” or “constant” reaching, and instead

found the Plaintiff was only capable of “occasional” overhead

reaching, the Court is unable to determine whether substantial

evidence    supports    the   ALJ’s   Step    Five   findings.    The     Court

accordingly finds that remand is required.

III. Plaintiff’s Remaining Arguments

      In finding remand necessary for the reasons stated above,

the   Court    need    not    reach   Plaintiff’s    remaining      arguments

concerning the ALJ’s reliance on the medical opinion of non-

examining medical expert Dr. Fuchs and the ALJ’s evaluation of

the opinion of FNP Genovese and Dr. Parks.

                                 CONCLUSION

      For the foregoing reasons, Plaintiff’s motion for judgment

on the pleadings (Doc. 9) is granted to the extent that this

matter is remanded to the Commissioner for further administrative

proceedings    consistent      with   this    Decision    and    Order.    The

Commissioner’s opposing motion for judgement on the pleadings



                                      12
(Doc. 12) is denied. The Clerk of Court is directed to close this

case.

     ALL OF THE ABOVE IS SO ORDERED.


                                S/Michael A. Telesca
                                _____________________________
                                HONORABLE MICHAEL A. TELESCA
                                United States District Judge


Dated:    February 2, 2019
          Rochester, New York
